                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

OSCAR A. LEIVA,

                        Plaintiff,                                         8:18CV461

        vs.
                                                                            ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                        Defendant.


        The above-captioned action was randomly assigned to the undersigned magistrate judge
for final disposition, and the government’s answer and the administrative record have now been
filed. Unless all parties consent to final disposition by a magistrate judge, the undersigned cannot
enter a ruling on the merits of this case. If the parties do not so consent, the case will be reassigned
to a district judge. Accordingly,

        IT IS ORDERED,
        1.      If the parties consent to final disposition of the case by the undersigned magistrate
                judge, on or before March 14, 2019, they shall complete the “CONSENT TO
                RANDOM ASSIGNMENT TO MAGISTRATE JUDGE” located on the court’s
                website at http://www.ned.uscourts.gov/forms/. After all parties have signed this
                form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not electronically file
                this form or submit it to chambers.

        2.      In the absence of timely submitting the attached form in accordance with paragraph
                (1) of this order, the case will be reassigned to a district judge.


        Dated this 12th day of February, 2019.

                                                        BY THE COURT:


                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
